  Case 18-03759-5-DMW               Doc 94 Filed 05/28/19 Entered 05/28/19 15:59:17                         Page 1 of 2



    SO ORDERED.

    SIGNED this 28 day of May, 2019.



                                                                               ____________________________________
                                                                               David M. Warren
                                                                               United States Bankruptcy Judge

                     IN THE UNITED STATES BANKRUPTCY COURT
______________________________________________________________________
                              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
    IN RE:                                 RALEIGH DIVISION

        MARGARET W. REAVES                                                        18-03759-5-DMW
        DEBTOR(S)                                                                   CHAPTER 13



                           ________________________________________________________

                               CONSENT ORDER RESOLVING OBJECTION TO CLAIM

             THIS CAUSE coming on to be heard before the Court, and it appearing to the Court that Nationstar
    Mortgage LLC d/b/a Mr. Cooper, the Creditor, and the Debtor have agreed and consented to the entry of this
    Order resolving the Debtor's Objection to Claim pursuant to the agreement of the parties as set forth below:

             NOW THEREFORE, with the agreement and consent of the parties, the Court makes the following:

                                                  FINDINGS OF FACT

             1.       On July 27, 2018, the Debtor, Margaret W. Reaves, filed a petition with the Bankruptcy Court for
    the Eastern District of North Carolina under Chapter 13 of Title 11 of the United States Code.

            2.     On the date the petition was filed, the Debtor was the owner of real property ("Property") located
    at 2309 Win Road, Garner, NC 27529.

             3.      The Property is subject to the first lien of Nationstar Mortgage LLC d/b/a Mr. Cooper by virtue of
    that Deed of Trust recorded June 13, 2002 in Book 9453, Page 2063 of the Wake County Public Registry ("Deed of
    Trust").

             4.      Said Deed of Trust secures the indebtedness evidenced by a Note from the Debtor to GreenPoint
    Mortgage Funding, Inc., in the original principal amount of $63,000.00, dated June 7, 2002 ("Note"). The Note is
    indorsed “in blank” and evidences a valid secured debt owed by Debtor to the holder of the Note.

             5.        On or about October 5, 2018, Seterus, Inc., as authorized sub-servicer for Federal National
    Mortgage Association, a corporation organized and existing under the laws of the United States of America
    ("Seterus") filed a Proof of Claim (Claims Register #4) listing a total claim amount of $68,706.47 with an arrearage
    claim amount of $22,758.93.

             6.      On November 15, 2018, the Debtor, by and through counsel, filed an Objection to Claim
    disputing the amount of pre-petition arrearage.

            7.        On or about April 30, 2019, Nationstar Mortgage LLC d/b/a Mr. Cooper filed a Transfer of Claim
    evidencing the transfer of the claim from Seterus to Nationstar Mortgage LLC d/b/a Mr. Cooper.




    14-065553
Case 18-03759-5-DMW             Doc 94 Filed 05/28/19 Entered 05/28/19 15:59:17                          Page 2 of 2



          8.      Nationstar Mortgage LLC d/b/a Mr. Cooper and the Debtor have agreed and consented to entry of
 this Order as shown by the signatures of counsel for the parties appearing below.

            NOW THEREFORE, by virtue of the law and by reason of the premises aforesaid, and the consent of the
 parties, it is Ordered, Adjudged and Decreed as follows:

         A.       Nationstar Mortgage LLC d/b/a Mr. Cooper the holder of the secured debt evidenced by the Note
                  and Deed of Trust, hereby amends its secured claim as follows:

                         Prepetition Arrearage                           $20,236.18

                         Total Claim                                     $66,183.72

         B.       The terms of this Order are conditioned upon the Debtor’s successful completion of her Chapter
                  13 bankruptcy case. Therefore, this Order becomes null and void if the Debtor does not complete
                  her Chapter 13 Plan, the Debtor’s Chapter 13 case is dismissed, the Property is surrendered, or the
                  Debtor’s Chapter 13 case is converted to a case under Chapter 7 under Title 11 of the United
                  States Code.

         C.       The Trustee shall adjust his/her records as necessary to accommodate the amended claim as
                  described in Paragraph A above.


   Agreed and consented to this 17th day of April, 2019.
                                                                  /s/ Andrew Lawrence Vining
                                                                  Andrew Lawrence Vining,
                                                                  Attorney for Creditor, Bar # 48677
                                                                  avining@logs.com |704-831-2286
                                                                  Shapiro & Ingle, LLP
                                                                  10130 Perimeter Pkwy, Suite 400
                                                                  Charlotte, NC 28216
                                                                  Phone: 704-333-8107 | Fax: 704-333-8156
                                                                  Supervisory Attorney Contact: Jonathan Davis
                                                                  jodavis@logs.com | 704-831-2392
                                                                  Electronic Service Notifications: ncbkmail@shapiro-
                                                                  ingle.com


   Agreed and consented to this 7th day of                        /s/ Heyward G Wall
   May 2019.                                                      Heyward G Wall, Heyward Wall Law, P.A.
                                                                  Attorney for Debtor
                                                                  PO Box 2282
                                                                  Garner, NC 27529
                                                                  PHONE: (919)661-3366
                                                                  Email: heyward@heywardwall.com

   No objection this the 7th day of                               /s/ John F. Logan
   May 2019.                                                      John F. Logan, Trustee
                                                                  N.C. State Bar No.: 12473
                                                                  Office of The Chapter 13 Trustee
                                                                  PO Box 61039
                                                                  Raleigh, NC 27661-1039
                                                                  Phone (919) 876-1355

                                             End of Document




 14-065553
